Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is executed as of
August 28, 2013 between Belden Inc., a Delaware corporation (the “Company”), and
Doug Zink (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive as Vice President and Chief
Accounting Officer of the Company and Executive desire to accept such
employment;

WHEREAS, the Company and Executive desire to enter into the Agreement to set
forth the terms of Executive’s employment with the Company;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION/DUTIES.

(a) Executive shall serve as the Vice President and Chief Accounting Officer.

(b) Executive shall use his best efforts to perform faithfully and efficiently
the duties and responsibilities assigned to Executive hereunder and devote
substantially all of Executive’s business time to the performance of Executive’s
duties with the Company; provided, the foregoing shall not prevent Executive
from participating in charitable, civic, educational, professional or community
affairs so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder or create a potential business
conflict or the appearance thereof.

(c) Executive currently resides in St. Louis, Missouri USA and travels to other
locations, as required to perform his duties.

2. TERM OF AGREEMENT. This Agreement shall be effective on the date hereof (the
“Effective Date”) and shall end on the first anniversary of the Effective Date.
The term of this Agreement shall be automatically extended thereafter for
successive one (1) year periods unless, at least ninety (90) days prior to the
end of the initial term of this Agreement or the then current succeeding
one-year extended term of this Agreement, the Company or Executive has notified
the other that the term hereunder shall terminate upon its expiration date. The
initial term of this Agreement, as it may be extended from year to year
thereafter, is herein referred to as the “Term.” The foregoing to the contrary
notwithstanding, upon the occurrence of a Change in Control (defined below) at
any time after the first anniversary of the Effective Date, the Term of this
Agreement shall be extended to the second anniversary of the date of the
occurrence of such Change in Control and shall be subject to expiration
thereafter upon notice by Executive or the Company to the other party or to
automatic successive additional one-year periods, as the case may be, in the
manner provided above. If Executive remains employed by the Company beyond the
expiration of the Term, he shall be an employee at-will; except that any
provisions identified as surviving shall continue. In all events hereunder,
Executive’s



--------------------------------------------------------------------------------

employment is subject to earlier termination pursuant to Section 7 hereof, and
upon such earlier termination the Term shall be deemed to have ended.

3. BASE SALARY. As of the Effective Date, the Company shall pay Executive a base
salary (the “Base Salary”) at an annual rate of $210,000 payable in accordance
with the regular payroll practices of the Company. Executive’s Base Salary shall
be subject to annual review by the Company’s Chief Executive Officer (“CEO”) and
may be increased from time to time by the CEO (as approved by the Compensation
Committee of the Board of Directors of the Company). The base salary as
determined herein from time to time shall constitute “Base Salary” for purposes
of this Agreement.

4. ANNUAL CASH INCENTIVE. Executive shall be eligible to participate in the
Company’s management cash incentive plan and any successor annual cash plans.
Executive shall have the opportunity to earn an annual target cash incentive,
measured against performance criteria to be determined by the Company’s Board
(or a committee thereof) having a grant date of not less than 40% of Base
Salary.

5. EQUITY AWARDS.

(a) LONG-TERM INCENTIVE AWARDS.

(i) Executive shall be eligible for annual long-term incentive awards throughout
the Term under such long-term incentive plans and programs as may be in effect
from time to time in accordance with the Company’s compensation practices and
the terms and provisions of any such plans or programs; provided, that
Executive’s participation in such plans and programs shall be at a level and on
terms and conditions consistent with participation by other senior executives of
the Company, as the Board or the Committee shall determine in its sole
discretion, with due consideration of Executive’s position, awards granted to
other senior executives of the Company and competitive compensation data. The
Executive’s target for participating in the Company’s plan shall be 45% of Base
Salary.

(ii) All long-term incentive awards to Executive shall be granted pursuant to
and shall be subject to all of the terms and conditions imposed upon such awards
granted under the Plan.

(b) STOCK OWNERSHIP. Executive shall be subject to, and shall comply with, the
stock ownership guidelines of the Company as may be in effect from time to time.
Executive shall have five (5) years to satisfy the stock ownership guidelines
applicable to Executive. As of the Effective Date, the Executive’s annual
interim target for share accumulation is 20% after the first year, 40% after the
second year, 60% after the third year, and 80% after the fourth year.

6. EMPLOYEE BENEFITS. As of the Effective Date:

(a) BENEFIT PLANS. Executive shall be entitled to participate in all employee
benefit plans of the Company including, but not limited to, relocation policy,
equity, pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare

 

2



--------------------------------------------------------------------------------

benefits that the Company has adopted or may adopt, maintain or contribute to
for the benefit of its senior executives in accordance with the terms of such
plans and programs.

(b) VACATION. Executive shall be entitled to annual paid vacation in accordance
with the Company’s policy applicable to senior executives.

(c) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, Executive shall be reimbursed in accordance with the Company’s
expense reimbursement policy for all reasonable and necessary business expenses
incurred in connection with the performance of Executive’s duties hereunder.

(d) CERTAIN AMENDMENTS. Nothing herein shall be construed to prevent the Company
from amending, altering, terminating or reducing any plans, benefits or
programs.

7. TERMINATION. Executive’s employment and the Term shall terminate on the first
of the following to occur:

(a) DISABILITY. Upon written notice by the Company to Executive of termination
due to Disability, while Executive remains Disabled. For purposes of this
Agreement, “Disability” shall have the meaning defined under the Company’s
then-current long-term disability insurance plan in which Executive
participates.

(b) DEATH. Automatically on the date of death of Executive.

(c) CAUSE. Immediately upon written notice by the Company to Executive of a
termination of Executive’s employment for Cause. “Cause” shall mean:

(i) Executive’s willful and continued failure to perform substantially his
duties owed to the Company or its affiliates after a written demand for
substantial performance is delivered to him specifically identifying the nature
of such unacceptable performance, which is not cured by Executive within a
reasonable period, not to exceed thirty (30) days;

(ii) Executive is convicted of (or pleads guilty or no contest to) a felony or
any crime involving moral turpitude; or

(iii) Executive has engaged in conduct that constitutes gross misconduct in the
performance of his employment duties.

An act or omission by Executive shall not be “willful” if conducted in good
faith and with Executive’s reasonable belief that such conduct is in the best
interests of the Company.

(d) WITHOUT CAUSE. Upon written notice by the Company to Executive of an
involuntary termination of Executive’s employment other than for Cause (and
other than due to his Disability).

 

3



--------------------------------------------------------------------------------

(e) GOOD REASON. Upon written notice by Executive to the Company of a voluntary
termination of Executive’s employment at any time during a Protection Period
(defined in Section 10 below), for Good Reason. “Good Reason” shall mean,
without the express written consent of Executive, the occurrence of any of the
following events during a Protection Period:

(i) Executive’s Base Salary or annual target cash incentive opportunity is
materially reduced;

(ii) Executive’s duties or responsibilities are negatively and materially
changed in a manner inconsistent with Executive’s position (including status,
offices, titles, and reporting responsibilities) or authority; or

(iii) The Company requires Executive’s principal office to be relocated more
than 50 miles from its location as of the date immediately preceding the Change
in Control.

Prior to any termination by Executive for “Good Reason,” he shall provide the
Board not less than thirty (30) nor more than ninety (90) days’ notice, with
specificity, of the grounds constituting Good Reason and an opportunity within
such notice period for the Company to cure such grounds. The notice shall be
given within ninety (90) days following the initial existence of grounds
constituting Good Reason for such notice and subsequent termination, if not so
cured above, to be effective.

(f) VOLUNTARY TERMINATION FOR ANY REASON (WITHOUT GOOD REASON DURING A
PROTECTION PERIOD). Upon at least thirty (30) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
(i) for any reason prior to or after a Protection Period or (ii) without Good
Reason during a Protection Period, in either case which the Company may, in its
sole discretion, make effective earlier than any termination date set forth in
such notice.

8. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to Executive shall be in lieu of any termination
or severance payments or benefits for which Executive may be eligible under any
of the plans, policies or programs of the Company or its affiliates, it being
understood that any Long-Term Awards (as defined in Section 11 hereof) shall be
treated as addressed in Section 11 hereof. Upon termination of Executive’s
employment, the following amounts and benefits shall be due to Executive:

(a) DEATH; DISABILITY. If Executive’s employment terminates due to Executive’s
death or Disability, then the Company shall pay or provide Executive (or the
legal representative of his estate in the case of his death) with:

(i) (A) any accrued and unpaid Base Salary through the date of termination and
any accrued and unused vacation in accordance with Company policy; and (B)
reimbursement for any unreimbursed expenses, incurred and documented in
accordance with applicable Company policy, through the date of termination
(collectively, “Accrued Obligations”);

 

4



--------------------------------------------------------------------------------

(ii) Any unpaid cash incentive award earned with respect to any fiscal year
ending on or preceding the date of termination, payable when annual cash
incentives are paid generally to senior executives for such year;

(iii) A pro-rated annual cash incentive award for the fiscal year in which such
termination occurs, the amount of which shall be based on actual performance
under the applicable annual cash incentive plan and a fraction, the numerator of
which is the number of days elapsed during the performance year through the date
of termination and the denominator of which is 365, which pro-rated cash
incentive award shall be paid when awards are paid generally to senior
executives for such year;

(iv) Any disability insurance benefits, or life insurance proceeds, as the case
may be, as may be provided under the Company plans in which Executive
participates immediately prior to such termination; and

(b) VOLUNTARY TERMINATION (INCLUDING VOLUNTARY TERMINATION WITHOUT GOOD REASON
DURING A PROTECTION PERIOD); INVOLUNTARY TERMINATION WITHOUT CAUSE AT OR AFTER
AGE 65; INVOLUNTARY TERMINATION FOR CAUSE.

(i) If Executive’s employment should be terminated (i) by Executive for any
reason at any time other than during a Protection Period, or (ii) by Executive
without Good Reason during a Protection Period, then the Company shall pay to
Executive any Accrued Obligations in accordance with Section 8(a)(i).

(ii) If Executive’s employment is terminated by the Company without Cause and
other than for Disability at or after Executives’ attainment of age 65, the
Company shall pay to Executive any Accrued Obligations.

(iii) If Executive’s employment is terminated by the Company for Cause, the
Company shall pay to Executive any Accrued Obligations.

(c) TERMINATION WITHOUT CAUSE. If at any time (A) prior to Executive’s
attainment of age 65 and (B) other than during a Protection Period, Executive’s
employment by the Company is terminated by the Company without Cause (and other
than a termination for Disability), then the Company shall pay or provide
Executive with:

(i) Executive’s Accrued Obligations, payable in accordance with Section 8(a)(i);

(ii) Any unpaid annual cash incentive earned with respect to any fiscal year
ending on or preceding the date of termination, payable when such incentives are
paid generally to senior executives for such year;

(iii) A pro-rated annual cash incentive for the fiscal year in which such
termination occurs, the amount of which shall be based on actual performance
under the applicable annual cash incentive plan and a fraction, the numerator of
which is the number of days elapsed during the performance year through the date
of termination and the

 

5



--------------------------------------------------------------------------------

denominator of which is 365, which pro-rated annual cash incentive award shall
be paid when awards are paid generally to senior executives for such year;

(iv) Severance payments in the aggregate amount equal to the sum of
(A) Executive’s then Base Salary plus (B) his annual target cash incentive,
which amount shall be payable to Executive in equal semi-monthly payroll
installments over a period of twelve (12) months;

For purposes of this subparagraph (iv) each installment severance payment to
Executive under this subparagraph (iv) shall be treated as a separate payment
(within the meaning of Section 409A).

Provided, anything herein to the contrary notwithstanding, if on the date of
termination, Executive is a “specified employee” of the Company (as defined in
Treasury Regulation Section 1.409A-1(i)), to the extent that such severance
payments (and any other payments and benefits provided in Section 8) constitute
a “deferral of compensation” under a “nonqualified deferred compensation plan”
under Section 409A and Treasury Regulation Section 1.409A-1, the following
provisions shall apply (“Safe Harbor and Postponement”):

(1) If such payments and benefits are payable on account of Executive’s
“involuntary separation from service” (as defined in Treasury Regulation
Section 1.409A-1(n)), Executive shall receive such amount of his severance
payments during the six (6)-month period immediately following the date of
termination as equals the lesser of: (x) such severance payment amount due
Executive under Section 8 during such six (6)-month period or (y) two
(2) multiplied by the compensation limit in effect under Section 401(a)(17) of
the Code, for the calendar year in which the date of termination occurs and as
otherwise provided under Treasury Regulation Section 1.409A-1(b)(9)(iii) and
shall be entitled to such of his benefits as satisfy the exception under
Treasury Regulation Section 1.409A-1(b)(9)(v) (“Limitation Amount”).

(2) To the extent that, upon such “involuntary separation from service,” the
amount of payments and benefits that would have been payable to Executive under
Section 8 during the six (6)-month period following the last day of his
employment exceeds the Limitation Amount, such excess shall be paid on the first
regular semi-monthly payroll date following the expiration of such six (6)-month
period.

(3) If the Company reasonably determines that such employment termination is not
such an “involuntary separation from service,” all such payments and benefits
that would have been payable to the Executive under Section 8 during the six
(6)-month period immediately following the date of termination, but for such
determination, shall be paid on the first regular semi-monthly payroll date
immediately following the expiration of such six (6)-month period following the
date of termination.

 

6



--------------------------------------------------------------------------------

(4) Any payments under this Section 8(c) that are postponed pursuant to the Safe
Harbor and Postponement shall accrue interest at an annual rate (compounded
monthly) equal to the short-term applicable federal rate (as in effect under
Section 1274(d) of the Code on the last day of the Executive’s employment) plus
100 basis points, which interest shall be paid on the first regular semi-monthly
payroll date immediately following the expiration of the six (6)-month period
following the date of termination.

(v) Subject to Executive’s continued co-payment of premiums, continued
participation for twelve (12) months in the Company’s medical benefits plan
which covers Executive and his eligible dependents upon the same terms and
conditions (except for the requirements of Executive’s continued employment) in
effect for active employees of the Company. In the event Executive obtains other
employment that offers substantially similar or more favorable medical benefits,
such continuation of coverage by the Company under this subsection shall
immediately cease. The continuation of health benefits under this subsection
shall reduce the period of coverage and count against Executive’s right to
healthcare continuation benefits under COBRA.

9. CONDITIONS. Any payments or benefits made or provided to Executive pursuant
to any subsection of Section 8, other than Accrued Obligations, are subject to
Executive’s:

(a) compliance with the provisions of Section 12 hereof;

(b) delivery to the Company of an executed Agreement and General Release (the
“General Release”), which shall be substantially in the form attached hereto as
Exhibit A within twenty-one (21) days after presentation thereof by the Company
to Executive; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions held by Executive with the Company, its affiliates and
employee benefit plans.

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Obligations)
shall not be payable until after the expiration of any statutory revocation
period applicable to the General Release without Executive having revoked such
General Release, and, subject to the provisions of Section 21 hereof, any such
amounts shall be paid to Executive within thirty (30) days thereafter.
Notwithstanding the foregoing, Executive shall be entitled to any Accrued
Obligations, payable without regard for the conditions of this Section 9.

10. CHANGE IN CONTROL; EXCISE TAX.

(a) CHANGE IN CONTROL. A “Change in Control” of the Company shall be deemed to
have occurred if any of the events set forth in any one of the following
subparagraphs shall occur:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as

 

7



--------------------------------------------------------------------------------

amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1) and (2) of subsection (iii) of this definition;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) and in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (2) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(b) QUALIFYING TERMINATION. If, prior to Executive’s attainment of age 65,
Executive’s employment is involuntarily terminated by the Company without Cause
(and other than due to his Disability) or is voluntarily terminated by Executive
for Good Reason, in either case only during the period commencing on the
occurrence of a Change in Control of the

 

8



--------------------------------------------------------------------------------

Company and ending on the second anniversary of date of the Change in Control
(“Protection Period”), then the Company shall pay or provide Executive with:

(i) Executive’s Accrued Obligations, payable in accordance with Section 8(a)(i);

(ii) Any unpaid annual cash incentive award earned with respect to any fiscal
year ending on or preceding the date of termination, payable when awards are
paid generally to senior executives for such year;

(iii) A pro-rated annual cash incentive for the fiscal year in which such
termination occurs, the amount of which shall be based on target performance and
a fraction, the numerator of which is the number of days elapsed during the
performance year through the date of termination and the denominator of which
is 365, which pro-rated annual cash incentive award shall be paid when awards
are paid generally to senior executives for such year;

(iv) A lump sum severance payment in the aggregate amount equal to the product
of (A) the sum of (1) Executive’s highest Base Salary during the Protection
Period plus (2) his annual target annual cash incentive award multiplied by
(B) two (2); provided, unless the Change of Control occurring on or preceding
such termination also meets the requirements of Section 409A(a)(2)(A)(v) and
Treasury Regulation Section 1.409A-3(i)(5) (or any successor provision)
thereunder (a “409A Change in Control”), the amount payable to Executive under
this subparagraph (iv) shall be paid to Executive in equal semi-monthly payroll
installments over a period of twenty-four (24) months, not in a lump sum, to the
extent necessary to avoid the application of Section 409A(a)(1)(A) and (B);

(v) Subject to Executive’s continued co-payment of premiums, continued
participation for two (2) years in the Company’s medical benefits plan which
covers Executive and his eligible dependents upon the same terms and conditions
(except for the requirements of Executive’s continued employment) in effect for
active employees of the Company. In the event Executive obtains other employment
that offers substantially similar or more favorable medical benefits, such
continuation of coverage by the Company under this subsection shall immediately
cease. The continuation of health benefits under this subsection shall reduce
the period of coverage and count against Executive’s right to healthcare
continuation benefits under COBRA; and

(vi) Payments falling under Section 10(b)iv shall, if to be paid in a lump sum
pursuant to such section, be paid within ten (10) business days after the
Executive’s termination of employment.

Provided, to the extent applicable under Section 409A as a “deferral of
compensation,” and not as a “short-term deferral” under Treasury Regulation
Section 1.409A-1(b)(4), the payments and benefits payable to Executive under
this Section 10(b) shall be subject to the Safe Harbor and Postponement provided
at Section 8(c)(iv).

 

9



--------------------------------------------------------------------------------

(c) EXCISE TAX. If it is determined that any amount, right or benefit paid or
payable (or otherwise provided or to be provided) to the Executive by the
Company or any of its affiliates under this Agreement or any other plan, program
or arrangement under which Executive participates or is a party, other than
amounts payable under this Section 10(c), (collectively, the “Payments”), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (“Code”), subject to the excise
tax imposed by Section 4999 of the Code, as amended from time to time (the
“Excise Tax”), Executive will have the option of either paying the Excise Tax or
reducing the amount of Payments to the safe harbor level of the Code less $1.00.

11. LONG-TERM AWARDS. All of Executive’s stock options, stock appreciation
rights, restricted stock units, performance share units and any other long-term
incentive awards granted under any long-term incentive plan of the Company,
whether granted before or after the Effective Date (collectively “Long-Term
Awards”), shall remain in effect in accordance with their terms and conditions,
including with respect to the consequences of the termination of Executive’s
employment or a change in control, and shall not be in any way amended, modified
or affected by this Agreement.

12. EXECUTIVE COVENANTS.

(a) CONFIDENTIALITY. Executive agrees that Executive shall not, commencing on
the date hereof and at all times thereafter, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of Executive’s employment and for the benefit of the Company, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by Executive during Executive’s employment by the
Company. The foregoing shall not apply to information that (i) was known to the
public prior to its disclosure to Executive; (ii) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Notwithstanding clauses
(i) and (ii) of the preceding sentence, Executive’s obligation to maintain such
disclosed information in confidence shall not terminate where only portions of
the information are in the public domain.

(b) NONSOLICITATION. Commencing on the date hereof, and continuing during
Executive’s employment with the Company and for the twelve (12) month period
following termination of Executive’s employment for any reason (a twenty-four
(24) month post-employment period in the event of a termination of Executive’s
employment for any reason at any time during a Protection Period) (“Restricted
Period”), Executive agrees that Executive shall not, without the prior written
consent of the Company, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity: (i) solicit, recruit or employ
(whether as an employee, officer, director, agent, consultant or independent
contractor) any person who was or is at any time during the six (6) months
preceding Executive’s termination of employment an employee, representative,
officer or director of the Company; (ii) take any action to encourage or induce
any employee, representative, officer or director of the Company to cease

 

10



--------------------------------------------------------------------------------

their relationship with the Company for any reason; or (iii) knowingly solicit,
aid or induce any customer of the Company or any of its subsidiaries or
affiliates to purchase goods or services then sold by the Company or any of its
subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer.

(c) NONCOMPETITION. Executive acknowledges that Executive performs services of a
unique nature for the Company that are irreplaceable, and that Executive’s
performance of such services to a competing business will result in irreparable
harm to the Company. Accordingly, during the Restricted Period, Executive agrees
that Executive shall not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have proposed, on or prior to such date, to be engaged in on or after such
date at any time during the twelve (12)-month period ending with the date of
termination for any reason (a twenty-four month post-employment period in the
event of termination of Executive’s employment for any reason at any time during
a Protection Period) , in any locale of any country in which the Company
conducts business. This Section 12(c) shall not prevent Executive from owning
not more than two percent (2%) of the total shares of all classes of stock
outstanding of any publicly held entity engaged in such business.

(d) NONDISPARAGEMENT. Each of Executive and the Company (for purposes hereof,
“the Company” shall mean only (i) the Company by press release or other formally
released announcement and (ii) the executive officers and directors thereof and
not any other employees) agrees not to make any public statements that disparage
the other party, or in the case of the Company, its respective affiliates,
employees, officers, directors, products or services. Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 12(d).
Executive’s provision shall also not cover normal competitive statements which
do not cite Executive’s employment by the Company.

(e) RETURN OF COMPANY PROPERTY AND RECORDS. Executive agrees that upon
termination of Executive’s employment, for any cause whatsoever, Executive will
surrender to the Company in good condition (reasonable wear and tear excepted)
all property and equipment belonging to the Company and all records kept by
Executive containing the names, addresses or any other information with regard
to customers or customer contacts of the Company, or concerning any proprietary
or confidential information of the Company or any operational, financial or
other documents given to Executive during Executive’s employment with the
Company.

(f) COOPERATION. Executive agrees that, following termination of Executive’s
employment for any reason, Executive shall upon reasonable advance notice, and
to the extent it does not interfere with previously scheduled travel plans and
does not unreasonably interfere with other business activities or employment
obligations, assist and cooperate with the

 

11



--------------------------------------------------------------------------------

Company with regard to any matter or project in which Executive was involved
during Executive’s employment, including any litigation. The Company shall
compensate Executive for reasonable expenses incurred in connection with such
cooperation and assistance.

(g) ASSIGNMENT OF INVENTIONS. Executive will promptly communicate and disclose
in writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by Executive, or under which Executive acquires the right to grant
licenses or to become licensed, alone or jointly with others, which have arisen
or jointly with others, which have arisen or may arise out of Executive’s
employment, or relate to any matters pertaining to, or useful in connection
therewith, the business or affairs of the Company or any of its subsidiaries.
Included herein as if developed during the employment period is any specialized
equipment and software developed for use in the business of the Company. All of
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
Any such Inventions disclosed to anyone by Executive within one (1) year after
the termination of employment for any cause whatsoever shall be deemed to have
been made or conceived by Executive during the Term. As to all such Inventions,
Executive will, upon request of the Company execute all documents which the
Company deems necessary or proper to enable it to establish title to such
Inventions or other rights, and to enable it to file and prosecute applications
for letters patent of the United States and any foreign country; and do all
things (including the giving of evidence in suits and other proceedings) which
the Company deems necessary or proper to obtain, maintain, or assert patents for
any and all such Inventions or to assert its rights in any Inventions not
patented.

(h) EQUITABLE RELIEF AND OTHER REMEDIES. The parties acknowledge and agree that
the other party’s remedies at law for a breach or threatened breach of any of
the provisions of this Section 12 would be inadequate and, in recognition of
this fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

(i) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 12 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

(j) SURVIVAL OF PROVISIONS. The obligations of Executive set forth in this
Section 12 shall survive the termination of Executive’s employment by the
Company and the termination or expiration of this Agreement and shall be fully
enforceable thereafter.

 

12



--------------------------------------------------------------------------------

13. NO ASSIGNMENTS.

(a) This Agreement is personal to each of the parties hereto. Except as provided
in Section 13(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.

(b) The Company shall assign this Agreement to any successor to all or
substantially all of the business or assets of the Company provided that the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to Executive.

14. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

Mr. Doug Zink

739 Trago Creek Drive

Ballwin, Missouri 63021

If to the Company:

Belden Inc.

7733 Forsyth Boulevard

Suite 800

St. Louis, Missouri 63105

Attn: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, long-term incentive or other equity award agreement),
plan, program, policy or practice of the Company, the terms of this Agreement
shall control.

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

13



--------------------------------------------------------------------------------

17. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement, other than injunctive relief under Section 12(h) hereof or
damages for breach of Section 12, shall be settled exclusively by arbitration,
conducted before a single arbitrator in St. Louis, Missouri, administered by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and Executive, unless the parties are unable to
agree to an arbitrator, in which case, the arbitrator will be selected under the
procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that Executive or she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party shall bear
its own legal fees and costs and equally divide the forum fees and cost of the
arbitrator.

18. INDEMNIFICATION; LIABILITY INSURANCE. The Company and Executive shall enter
into the Company’s standard form of indemnification agreement governing his
conduct as an officer and director of the Company.

19. AMENDMENTS; WAIVER. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

20. ENTIRE AGREEMENT; MISCELLANEOUS. This Agreement together with all exhibits
hereto sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without regard to its
conflicts of law principles. The descriptive headings in this Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement. The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation and of the word “or” shall be inclusive and not exclusive.

21. CODE SECTION 409A.

(a) It is intended that any amounts payable under this Agreement and the
Company’s and Executive’s exercise of authority or discretion hereunder shall
comply with the provisions of Section 409A of the Code and the treasury
regulations relating thereto so as not to subject Executive to the payment of
interest and tax penalty which may be imposed under Section 409A. In furtherance
of this interest, anything to the contrary herein notwithstanding, no amounts
shall be payable to Executive before such time as such payment fully complies
with the provisions of Section 409A and, to the extent that any regulations or
other guidance issued under

 

14



--------------------------------------------------------------------------------

Section 409A after the date of this Agreement would result in Executive being
subject to payment of interest and tax penalty under Section 409A, the parties
agree to amend this Agreement in order to bring this Agreement into compliance
with Section 409A.

(b) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Section 409A, (i) all such
reimbursements shall be made within a commercially reasonable time after
presentation of appropriate documentation but in no event later than the end of
the year immediately following the year in which Executive incurs such
reimbursement expenses, (ii) no such reimbursements or in-kind benefits will
affect any other costs or expenses eligible for reimbursement, or any other
in-kind benefits to be provided, in any other year and (iii) no such
reimbursements or in-kind benefits are subject to liquidation or exchange for
another payment or benefit.

(c) Without limiting the discretion of either the Company or the Executive to
terminate the Executive’s employment hereunder for any reason (or no reason),
solely for purposes of compliance with 409A a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h) (applying
the 20% default post-separation limit thereunder)) as an employee and, for
purposes of any such provision of this Agreement, references to a “termination”
or “termination of employment” shall mean separation from service as an employee
and such payments shall thereupon be made at or following such separation from
service as an employee as provided hereunder.

22. FULL SETTLEMENT. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against Executive or
others, except to the extent any amounts are due the Company or its subsidiaries
or affiliates pursuant to a judgment against Executive. In no event shall
Executive be obliged to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by Executive as a result of employment by another employer,
except as set forth in this Agreement.

23. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

24. AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.
Neither Executive nor the Company shall be entitled to any presumption in
connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.

 

15



--------------------------------------------------------------------------------

25. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

BELDEN INC. By:

By:

 

/s/ John Stroup

 

John Stroup, President and Chief

Executive Officer

By:

 

/s/ Doug Zink

 

Doug Zink

 

16



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1. For and in consideration of the promises made in the Executive Employment
Agreement (defined below), the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), for himself, his heirs, administrators, legal
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge Belden Inc. (“Company”), the Company’s
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, attorneys, successors, and assigns (collectively, the “Releasees”)
from, and does fully waive any obligations of Releasees to Releasers for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys’ fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to Executive’s employment with the
Company or any of its affiliates or the termination of Executive’s employment.
The foregoing release and discharge, waiver and covenant not to sue includes,
but is not limited to, all claims and any obligations or causes of action
arising from such claims, under common law including wrongful or retaliatory
discharge, breach of contract (including but not limited to any claims under the
Employment Agreement between the Company and Executive, effective as of
August 28, 2013 (the “Employment Agreement”) and any claims under any stock
option and restricted stock units agreements between Executive and the Company)
and any action arising in tort including libel, slander, defamation or
intentional infliction of emotional distress, and claims under any federal,
state or local statute including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National Labor
Relations Act, the Age Discrimination in Employment Act (ADEA), the Fair Labor
Standards Act, the Americans with Disabilities Act of 1990, the Rehabilitation
Act of 1973), or the discrimination or employment laws of any state or
municipality, or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This release and waiver does not
apply to any claims or rights that may arise after the date Executive signs this
General Release. The foregoing release does not apply to any claims of
indemnification under the Employment Agreement or a separate indemnification
agreement with the Company or rights of coverage under directors and officers’
liability insurance.

2. Excluded from this release and waiver are any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Releasees with any government agency
or any court.

3. Executive agrees never to sue Releasees in any forum for any claim covered by
the above waiver and release language, except that Executive may bring a claim
under the ADEA to challenge this General Release or as otherwise provided in
this General Release. If Executive violates this General Release by suing
Releasees, other than under the ADEA or as

 

A-1



--------------------------------------------------------------------------------

otherwise set forth in Section 1 hereof, Executive shall be liable to the
Company for its reasonable attorneys’ fees and other litigation costs incurred
in defending against such a suit. Nothing in this General Release is intended to
reflect any party’s belief that Executive’s waiver of claims under ADEA is
invalid or unenforceable, it being the interest of the parties that such claims
are waived.

4. Executive acknowledges, agrees and affirms that he is subject to certain
post-employment covenants pursuant to Section 12 of the Employment Agreement,
which covenants survive the termination of his employment and the execution of
this General Release.

5. Executive acknowledges and recites that:

(a) Executive has executed this General Release knowingly and voluntarily;

(b) Executive has read and understands this General Release in its entirety;

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;

(d) Executive’s execution of this General Release has not been coerced by any
employee or agent of the Company; and

(e) Executive has been offered twenty-one (21) calendar days after receipt of
this General Release to consider its terms before executing it.

6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Delaware, except for the application of
pre-emptive Federal law.

7. Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 14 of the Employment Agreement, upon which revocation this
General Release shall be unenforceable and null and void and in the absence of
such revocation this General Release shall be binding and irrevocable by
Executive.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date: August 28, 2013

     

EXECUTIVE:

     

/s/ Doug Zink

     

Doug Zink

 

A-2